DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the filing of the Amendment on 3/2/21.  In that Amendment, claims 12 and 18 have been amended, no claims have been added.  Thus, claims 1-2, 4-6, 12, 15-19, 21-22, 24, 26, and 33 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the same plane" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Since there are many planes which can extend through the axis of the ports, the examiner is not sure which plane is meant by the plane. The claim has been interpreted 
Claims 15-17 are rejected based on their dependency to a rejected base claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al (US 2013/0018910), hereinafter Moreno in view of Lanier (US 2014/0137860), hereinafter Lanier. 
Regarding claim 1, Moreno teaches a mount (Fig. 1: 13) configured for use within a respiratory system (Fig. 1, 21 may be connected to delivery nozzle), the mount being configured to join together a chamber (Fig. 1: container 11), a flow-generating respiratory apparatus (fig. 1: 17), the mount comprising:
a first duct (fig. 1, the first duct comprising a first portion (fig. 1: vertical leg of 20), and a second portion (Fig. 1: horizontal leg of 20), and bend therebetween (Fig. 1: 20 is an elbow), the first portion of the first duct configured to connect to an outflow port of the chamber (paragraph 9, fig. 1); and
a second duct integrated with the first duct in a single structure (Fig. 1: 14, both 13 and 20 are integrated into manifold 13), the second duct comprising a first portion (Fig. 1: leg of 14 extending into chamber) a second portion (Fig. 1: leg of 14 connecting to 15), and bend therebetween (Fig. 1), the first portion of the second duct configured to connect to an inflow port of the chamber (Fig. 1), the second portion of the second duct extending in a same direction as the second portion of the first duct. (Fig. 1, 
Moreno does not disclose the mount joining a third component, the first duct being a 3 way port and the first duct comprising an auxiliary port for interaction with a flow through the first duct
However, a connection to a nebulizer port is well known. Lanier teaches the mount configured to join… a third component (a nebulizer at port 21), the first duct defining a three-way port (ports 11, 21, 31; see Fig. 1) comprising a first portion (21), and a second portion (11) and a bend therebetween (see bend between 21 and 11, for example, in Fig. 1), and the first portion (21) of the first duct comprising an auxiliary port (21) for interaction with a flow through the first duct (“the second female connector end is operably opened through which a nebulized medication can be introduced” (Abstract, lines 10-12)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port 20 of the manifold of Moreno to be “configured to join… a third component, the first duct defining a three-way port comprising a first portion, and a second portion and a bend therebetween, and the first duct comprising an auxiliary port for interaction with a flow through the first duct” as taught by Lanier.  One would be motivated to do this to “operably [introduce] nebulized medication into an existing oxygen therapy line” (Lanier Abstract, lines 1-3).  

Regarding claim 2, Moreno in view of Lanier teaches the mount according to claim 1 and Lanier further teaches wherein the auxiliary port is configured for connection to a nebulizer. (Lanier, paragraph 29, the port has a nebulizer port 21)

Regarding claim 4, Moreno in view of Lanier teaches the mount according to claim 1 and Moreno further teaches wherein the second portion (Fig. 1: end coming from 17) of the second duct (Fig. 1: 14) is configured to connect to a pre-chamber port of the flow-generating apparatus (Fig. 1: connects to 17).

Regarding claim 5, Moreno in view of Lanier teaches the mount according to claim 1, and Lanier further teaches wherein the auxiliary port (Fig. 1: 21) receives a cap (Fig. 1: 29), the cap forming a removable sealed closure for the port (“the nebulizer port 21 includes an opening 23 that is operably closed and opened by way of a securable cap 29”, paragraph 0029, lines 3-4).

Regarding claim 6, Moreno in view of Lanier teaches the mount according to claim 1, and Lanier further teaches wherein the auxiliary port is sized and configured to receive a nebulizer (“the second female connector end is operably opened through which a nebulized medication can be introduced” Abstract, lines 10-12, paragraph 29).

Claims 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,146,979 to Seakins et al. (hereinafter Seakins) in view of U.S Patent Application Pub. No. 2014/0137860 to Lanier (hereinafter Lanier).
Regarding claim 12, Seakins discloses a mount (63, 64, 59; see Fig. 12) configured to couple a chamber (60) to a flow-generating respiratory apparatus (via port 65 and pathway of 59 having 72), the mount comprising a duct (64, pathway in 59 at 73) configured to connect to one of an inlet port or an outlet port of the chamber (as seen in Fig. 12, duct 64 connects to an outlet port of the chamber 60), 
Seakins does not disclose the duct comprising a 3-way port comprising an auxiliary port, a flow inlet end configured to connect to the outlet port of the chamber and a flow outlet end configured to 
However, Lanier teaches the duct (3 way connector as seen in Fig. 1) comprising a 3-way port (as seen in Fig. 1, the connector includes 3 ports 11, 21, 31) comprising an auxiliary port (21), the duct having a flow inlet end (11) and a flow outlet end (31) with the auxiliary port being positioned in a flow path between the inlet end and the outlet end (as seen in Fig. 1, port 21 is disposed between ports 11 and 31); and a bend (see Fig. 1) between the flow inlet end (11) and the flow outlet end (31) wherein a central axis extending through a flow lumen of the flow inlet end is not in the same plane as the central axis extending through a lumen of the flow outlet end (the central axis of the inlet 11, as seen in Fig. 1, can define an infinite number of planes.  For example, a plane passing through the central axis of the inlet 11, as seen in Fig. 1, and extending perpendicular to the page does not contain central axis of the flow outlet end 31.  It intersects the axis but that plane does not contain the axis of the outlet port. Thus there exists at least one plane that does not contain both the central axis of 11 and 31).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port 64 of the manifold of Seakins so that “the duct [comprises] a 3-way port comprising an auxiliary port, the duct having a flow inlet end and a flow outlet end with the auxiliary port being positioned in a flow path between the inlet end and the outlet end, and a bend between the flow inlet end and the flow outlet end, wherein a central axis of the flow inlet end is not in the same plane as the central axis of the flow outlet end” as taught by Lanier.  One would be motivated to do this to “operably [introduce] nebulized medication into an existing oxygen therapy line” (Abstract, lines 1-3).  It is noted that by making such a modification the flow inlet end (11 of Lanier) 

Regarding claim 15, Seakins in view of Lanier teaches the mount of claim 12 and Seakins further  teaches a second duct (63, pathway in 59 at 72 as seen in Fig. 12) configured to connect to the inlet port of the chamber (at 63).

Regarding claim 16, Seakins in view of Lanier teaches the mount of claim 12 and Lanier further teaches wherein the auxiliary port (Fig. 1: 21) receives a cap (Fig. 1: 29), the cap forming a removable sealed closure for the port (“the nebulizer port 21 includes an opening 23 that is operably closed and opened by way of a securable cap 29” (paragraph 0029, lines 3-4)).

Regarding claim 17, Seakins in view of Lanier teaches the mount of claim 12 and Lanier further teaches wherein the auxiliary port is sized and configured to receive a nebulizer, a sensor, and/or a source of a trace gas (“the second female connector end is operably opened through which a nebulized medication can be introduced” (Abstract, lines 10-12, paragraph 29).

Claims 18-19, 21-22, 24, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,146,979 to Seakins et al. (hereinafter Seakins) in view of U.S Patent Application Pub. No. 2014/0137860 to Lanier (hereinafter Lanier) and further in view of Weaver (US Pat. No. 3,593,712), hereinafter Weaver. 
Regarding claim 18, Seakins discloses a mount (63, 64, 59; see Fig. 12) configured to couple a chamber (60) to a respiratory apparatus (via port 65 and pathway of 59 having 72), the mount comprising an outflow duct (64, pathway in 59 at 73), the outflow duct (64, pathway in 59 at 73) being configured to connect a post-chamber port of the respiratory apparatus (as seen in Fig. 12, port 66 is located post chamber 60) and a chamber outlet port (as seen in Fig. 12, duct 64 connects to an outlet port of the chamber 60); an inflow duct (63, pathway in 59 at 72), the inflow duct (63, pathway in 59 at 72) being configured to connect a pre-chamber port of the respiratory apparatus (as seen in Fig. 12, port 65 is located pre chamber 60) and a chamber inlet port (as seen in Fig. 12, duct 63 connects to an inlet port of the chamber 60); and a bridge (as seen in Fig. 12, the structure of 59 disposed between the passageways at 73 and 72) joining the outflow duct (64, pathway in 59 at 73) and the inflow duct (63, pathway in 59 at 72), the bridge being outside of a gasses flow path passing through the outflow duct and the inflow duct (as seen in Fig. 12, the structure of 59 disposed between the passageways at 73 and 7 and is outside the airflow path), wherein the bridge is positioned entirely between the outflow duct and the inflow duct (since the bridge is being defined above as the structure of 59 disposed between the passageways at 73 and 72, it is inherently entirely between the inflow and outflow ducts) wherein a first end of the bridge is connected to the outflow duct (Fig. 12, a first end is connected to outflow duct 64 at top surface) and a second end of the bridge is connected to the inflow duct. (Fig. 12, a second end of the bridge is connected to duct 63 at the side. Since the bridge has been defined as the area between the inlet and outlet ports then the bridge would have an end connected to the outflow duct and a second end connected to the inflow duct)
Seakins does not disclose the outflow duct being configured to connect a nebulizer port.
However, Lanier teaches the outflow duct (3 way connector as seen in Fig. 1) being configured to connect a nebulizer port (21).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port 64 of the manifold of Seakins so that “the outflow duct [is] configured to connect a nebulizer port” as taught by Lanier.  One would be motivated to do this to Lanier Abstract, lines 1-3).
If Applicant does not agree that Seakins teaches a bridge entirely between the outflow duct and the inflow duct with a first end connected to the outflow duct and a second end connected to the inflow duct, the Weaver discloses a respiratory device (Fig. 1, fig. 3) with an outflow duct (Fig. 1: 26) and an inflow duct (Fig. 1: 27) having a bridge (Fig. 3: pieced connecting 26 to 27) entirely between the outflow duct and the inflow duct with a first end connected to the outflow duct (Fig. 3) and a second end connected to the inflow duct (Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the manifold of Seakins with a bridge connecting entirely between the outflow port and the inflow port as disclosed by Weaver since both structures would provide the predictable result of holding the inflow and outflow ports in position. Further the Weaver structure would provide the added advantage of using less material. 

Regarding claim 19, Seakins in view of Lanier and Weaver teaches the mount of claim 18 and Lanier further teaches a cap (Fi. 1: 29) that is connected to the mount and that is configured to close the nebulizer port (“the nebulizer port 21 includes an opening 23 that is operably closed and opened by way of a securable cap 29” Paragraph 0029, lines 3-4).

Regarding claim 21, Seakins in view of Lanier and Weaver teaches the mount of claim 18 and Seakins further teaches wherein a first end of the inflow duct (Fig. 12: 63) is separated from a first end of the outflow duct (Seakins 64) by a first distance between flow passage centers (as seen in Fig. 12 of Seakins, a distance between the flow centers of 63 and 64) and a second end of the inflow duct (Seakins 65) is separated from a second end of the outflow duct (Seakins 66) by a second distance between flow passage centers (as seen in Fig. 12 of Seakins, a distance between the flow centers of 65 and 66) that is greater than the first distance (as seen in Fig. 12 of Seakins, the distance between the flow centers of 65 and 66 is greater than the distance between the flow centers of 63 and 64).

Regarding claim 22, Seakins in view of Lanier and Weaver teaches the mount of claim 18 and Seakins further teaches wherein the outflow duct (Seakins 64, pathway in 59 at 73) and the inflow duct (Seakins 63, pathway in 59 at 72) are integrated into a single structure (as seen in Fig. 12 of Seakins, 59, 63, and 64 are integrated into a single structure).

Regarding claim 24, Seakins in view of Lanier and Weaver teaches the mount of claim 18 but Seakins does not teach an outflow collar that defines at least a portion of a fitting configured to join the outflow duct to the post-chamber port and a medical taper being formed on an inner surface of the outflow collar.
However, Lanier teaches an outflow collar (male connector 32) that defines at least a portion of a fitting configured to join the outflow duct to the post-chamber port and a medical taper being formed on an inner surface of the outflow collar (“male connector 32… comprises a reduced thickness termination that allows the port 31 to be inserted into the female connector of the patient’s oxygen mask” Paragraph 0030, lines 9-12; see Fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port 66 of the manifold of Seakins to include “an outflow collar that defines at least a portion of a fitting configured to join the outflow duct to the post-chamber port and a medical taper being formed on an inner surface of the outflow collar” as taught by Lanier.  One would be motivated to do this to “[allow] the port 31 to be inserted into the female connector of the patient’s oxygen mask” (Lanier paragraph 0030, lines 10-12).

Regarding claim 26, Seakins in view of Lanier and Weaver teaches the mount of claim 18 and Seakins further teaches wherein the outflow duct (Seakins 64, pathway in 59 at 73) comprises a first portion (vertical component of pathway in 59 at 73 as seen in Fig. 12 of Seakins) and a second portion (horizontal component of pathway in 59 at 73 as seen in Fig. 12 of Seakins), the first portion being connected to the second portion by an elbow (as seen in Fig. 12 of Seakins, the horizontal and vertical components of pathway 59 at 73 are joined by an elbow).

Regarding claim 33, Seakins in view of Lanier and Weaver teaches the mount of claim 18 and Seakins further teaches wherein the bridge comprises a tube mount configured to receive a tube (As seen in Fig. 12 of Seakins, the structure 59 defines pathways at, for example 72 and 73 and these pathways are cylindrical in shape and could receive a tube).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed with regard to claim 12 have been fully considered but they are not persuasive.
Regarding claim 12, the Applicant’s Amendment on pages 6-7 argues that neither Seakins nor Lanier disclose a central axis of a flow inlet to not be in the same plane as a central axis of a flow outlet.  Examiner respectfully disagrees.  The central axis of the inlet 11, as seen in Fig. 1 of Lanier, can define an infinite number of planes.  For example, a plane passing through the central axis of the inlet 11, as seen in Fig. 1 of Lanier, and extending perpendicular to the page does not contain central axis of the flow 
Regarding claim 18, the Applicant’s Amendment on page 7 argues that manifold 59 is not disposed entirely in between the 72 and 73 and that a first end of a bridge is connected to the outflow port and a second end is connected to the inflow port.  Since the portion between the inflow and outflow ports has been identified as the bridge then it still reads on the claim. However, the examiner has modified the rejection to include Weaver which teaches a bridge entirely outside in between the inflow port and outflow port. Therefore, the arguments are moot.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samchuan Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MARGARET M LUARCA/Primary Examiner, Art Unit 3785